
	

115 SRES 511 IS: Honoring Las Damas de Blanco as the recipient of the 2018 Milton Friedman Prize for Advancing Liberty. 
U.S. Senate
2018-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 511
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2018
			Mr. Rubio (for himself, Mr. Menendez, Mr. Nelson, and Mr. Cruz) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Honoring Las Damas de Blanco as the recipient of the 2018 Milton Friedman Prize for Advancing
			 Liberty. 
	
	
 Whereas Las Damas de Blanco (also known as the Ladies in White) is a group composed of wives and female relatives of imprisoned political prisoners, prisoners of conscience, and peaceful dissidents in Cuba;
 Whereas, in April 2003, during the wave of repression known as the Black Spring, a group of strong and courageous women formed Las Damas de Blanco in response to the wrongful imprisonment of their family members by the Cuban regime;
 Whereas, since the inception of the group, the members of Las Damas de Blanco have attended Sunday mass in the Church of Santa Rita in Havana, Cuba, and then marched peacefully through the streets of Havana holding photos of their jailed relatives and white gladioluses;
 Whereas members of Las Damas de Blanco regularly march to advocate for the release of all political prisoners and the freedom of the Cuban people from Cuba's repressive regime;
 Whereas, despite leading peaceful protests, members of Las Damas de Blanco are regularly attacked by Cuban regime security forces and prevented from exercising their fundamental rights of the freedoms of expression and assembly;
 Whereas, according to Amnesty International— (1)Las Damas de Blanco remain[s] one of the primary targets of repression by Cuban [G]overnment authorities; and
 (2)members of Las Damas de Blanco are frequently detained and often beaten by law enforcement officials and state security agents dressed as civilians while in detention; Whereas, according to the Human Rights Watch 2018 World Report, detention is often used preemptively to prevent people from participating in peaceful marches or meetings to discuss politics, and detainees are often beaten, threatened, and held incommunicado for hours or days;
 Whereas the Human Rights Watch 2018 World Report noted that, Cuban Police or state security agents continue to routinely harass, rough up, and detain members of Las Damas de Blanco before or after they attend Sunday mass;
 Whereas, in 2005, Las Damas de Blanco was selected to receive the Sakharov Prize for Freedom of Thought, but the Cuban regime did not allow the members of the group to leave the island to accept the award;
 Whereas Laura Inés Pollán Toledo, the founder of Las Damas de Blanco, left a legacy of a peaceful protest against human and civil rights abuses in Cuba;
 Whereas Laura Inés Pollán Toledo died on October 14, 2011, and while her death garnered widespread international attention, the Cuban regime remained silent;
 Whereas, according to Freedom House, in December 2013, Las Damas de Blanco took to the streets to demonstrate against human rights abuses on International Human Rights Day, but were detained before the protest could begin;
 Whereas, in February 2015, 30 members of Las Damas de Blanco were arrested in an attempt by Cuban officials to bar the women from participating in the #TodosMarchamos march, which sought to advocate for the freedom of political prisoners in Cuba;
 Whereas, on March 20, 2016, a few hours before President Barack Obama landed in Cuba for his first visit to the communist country, Cuban authorities arrested more than 50 dissidents protesting the deteriorating state of human rights in Cuba and directly targeted Las Damas de Blanco;
 Whereas, while Raul Castro is no longer the head of state of Cuba, grave human rights abuses continue under the newly selected President of Cuba, Miguel Díaz-Canel;
 Whereas Las Damas de Blanco has appealed to the United States and other foreign governments in order to bring international attention to the repression of dissent by the Cuban regime and the plight of political prisoners, who are routinely jailed unjustly and without due process;
 Whereas, on May 17, 2018, Las Damas de Blanco will receive the prestigious 2018 Milton Friedman Prize for Advancing Liberty for the bravery of the group and the continuing efforts of the group to fight for individual freedom in Cuba;
 Whereas the Milton Friedman Prize for Advancing Liberty acknowledges those who have advocated and contributed to advancing human liberty; and
 Whereas Berta de los Ángeles Soler Fernández and Leticia Ramos Herrería, members of Las Damas de Blanco, have been prohibited by the government of Díaz-Canel from leaving Cuba to accept the 2018 Milton Friedman Prize for Advancing Liberty in the United States: Now, therefore, be it
		
	
 That the Senate— (1)congratulates Las Damas de Blanco on receiving the prestigious 2018 Milton Friedman Prize for Advancing Liberty;
 (2)honors the members of Las Damas de Blanco for their courageous efforts to stand up to the Cuban regime and defend human rights and fundamental freedoms, as expressed in the Universal Declaration of Human Rights;
 (3)recognizes all of the valiant leaders of Las Damas de Blanco, including those members who died before being able to see a free Cuba;
 (4)expresses solidarity and commitment to the democratic aspirations of the Cuban people; and (5)calls on the Cuban regime to allow members of Las Damas de Blanco to travel freely both domestically and internationally.
			
